Citation Nr: 0910320	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  02-10 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for chronic bilateral 
conjunctivitis, for the period from May 29, 1968, to February 
17, 1997.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), for the period 
from March 25, 2002, to February 23, 2006.

3.  Entitlement to an initial rating in excess of 50 percent 
for PTSD from February 24, 2006.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1963 to 
October 1966.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In an August 2001 rating decision, the RO denied service 
connection for herpetic keratitis of the right eye.  In a 
March 2004 rating decision, the RO granted service connection 
for PTSD and assigned an initial 30 percent rating, effective 
March 25, 2002.  In a June 2004 rating decision, the RO 
denied service connection for sinusitis.  In a November 2004 
rating decision, the RO granted an earlier effective date for 
chronic bilateral conjunctivitis to May 29, 1968, and 
assigned a noncompensable rating for the period from May 29, 
1968, to February 17, 1997.  

The appellant appealed the RO's decisions.  In a September 
2005 decision, the Board denied a compensable rating for 
chronic bilateral conjunctivitis for the period from May 29, 
1968, to February 17, 1997; an initial rating in excess of 30 
percent for PTSD; and service connection for sinusitis.  The 
Board remanded the remaining issue of service connection for 
herpetic keratitis of the right eye for additional 
evidentiary development.

The appellant appealed the Board's September 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2007 memorandum decision, the Court 
set aside the Board's decision and remanded the matter to the 
Board for readjudication.  

Additionally, the Board notes that during the two years the 
appellant's appeal was pending before the Court, the RO took 
additional action on the appellant's claims.  In a December 
2005 rating decision, the RO granted service connection for 
keratoconjunctivitis with corneal scarring, right eye, due to 
HSV keratitis (herpetic keratitis), effective February 18, 
1997, the date of receipt of his claim of service connection 
for that disability.  As best the Board can discern, the RO 
has rated the appellant's right eye keratoconjunctivitis as 
part and parcel of his service-connected bilateral chronic 
conjunctivitis, which had been previously rated as 10 percent 
disabling from February 18, 1997.  Regardless, the Board 
finds that the grant of service connection constitutes a full 
award of the benefit sought on appeal with respect to the 
issue of service connection for herpetic keratitis.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The 
appellant did not perfect a timely appeal with the downstream 
elements of initial rating or effective date; thus, these 
matters are not currently in appellate status.  

Additionally, in a January 2007 rating decision, the RO 
increased the rating for the appellant's PTSD to 50 percent, 
effective February 24, 2006.  Although an increased rating 
was granted, the issue remains in appellate status, as the 
appellant's appeal of the initial rating has remained pending 
and the maximum schedular rating has not been assigned.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Moreover, given the RO's 
actions, proper adjudication of the appellant's claim now 
requires an analysis during two discrete time periods.  The 
first period extends from March 25, 2002, the effective date 
of the award of service connection and the initial 30 percent 
rating, to February 23, 2006, after which time the RO 
increased the initial rating to 50 percent.  The second 
period extends from February 24, 2006.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Additionally, it is noted that in a June 2006 rating 
decision, the RO denied a total rating based on individual 
unemployability due to service-connected disabilities.  The 
appellant submitted a notice of disagreement with the RO's 
decision in February 2007.  The record currently before the 
Board on appeal contains no information that the RO has 
issued a Statement of the Case addressing this issue.  Absent 
any such indication in the record, a remand for this action 
is now necessary.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

In addition, a remand is required with respect to the issues 
of entitlement to a compensable rating for chronic bilateral 
conjunctivitis for the period from May 29, 1968, to February 
17, 1997; and service connection for sinusitis.  These issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Finally, the Board notes that in connection with his appeal, 
the appellant requested and was scheduled for a hearing 
before a Veterans Law Judge in Washington, D.C.  In December 
2008, prior to the hearing, the appellant withdrew his 
hearing request and asked that the Board proceed with 
consideration of his claims, based on the evidence of record.


FINDINGS OF FACT

For the period from March 25, 2002, to the present, the 
appellant's PTSD was manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to anxiety, depression, a restricted affect, a 
reduced energy state, and social withdrawal.



CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD for 
the period from March 25, 2002, to the present have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As set forth above, this matter stems from the appellant's 
appeal of the initial rating assigned by the RO following the 
award of service connection for PTSD.  The Court has held 
that once service connection is granted, the claim has been 
substantiated, and further VCAA notice is generally not 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006) ("[O]nce a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."); see also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Rather, under those circumstances, 
the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 
3.103 are for application.  Id.

In this case, a review of the record indicates that in a July 
2002 letter issued prior to the initial decision on the 
claim, the RO sent the appellant a letter notifying him of 
the information and evidence needed to substantiate and 
complete his claim of service connection for PTSD.  In a 
March 2004 rating decision, the RO granted service connection 
for PTSD and assigned an initial rating and effective date, 
as set forth above.

In this case, the appellant has appealed the initial rating 
assigned by the RO.  The evidence does not show, nor does the 
appellant contend, that he has been prejudiced by any VCAA 
notification errors.  Thus, the Board finds that no further 
VCAA notification action is required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008) (holding that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements).

The Board further finds that the notification requirements of 
38 U.S.C.A. of 38 U.S.C. § 5104 and 7105 have been met.  A 
review of the record indicates that the appellant was duly 
provided notice of the decision on appeal, as well as an 
explanation of the procedure for obtaining appellate review 
of the decision.  Following receipt of his notice of 
disagreement, the appellant was appropriately notified of the 
pertinent rating criteria regarding the issue of entitlement 
to an initial rating in excess of 30 percent for PTSD.  See 
e.g. June 2005 Statement of the Case.  Again, the Board notes 
that neither the appellant nor his representative has raised 
any allegations of prejudice regarding any notification 
deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the appellant's service treatment and personnel 
records are on file, as are records from the Social Security 
Administration and post-service VA and private clinical 
records identified or submitted by the appellant.  The 
appellant has neither submitted nor identified any additional 
post-service VA or private clinical records pertaining to his 
claim.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2008).  The appellant has also been 
afforded multiple VA medical examinations in connection with 
his claim.  The Board finds that the reports of these 
examinations provide the necessary medical opinions.  
38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the appellant nor his 
representative has argued otherwise.  


Background

The appellant's service treatment records are negative for 
complaints or findings of an acquired psychiatric disorder, 
including PTSD.  

In-service clinical records show that in December 1964, the 
appellant was hospitalized in connection with his complaints 
of abdominal cramps, vomiting, and diarrhea.  He had a very 
high fever and was diagnosed as having gastroenteritis and 
dehydration.  The appellant was treated with Compazine for 
nausea.  He thereafter developed symptoms of spasm in the 
neck and hands and an inability to close his eyes.  He 
claimed that he had lost control of his muscles, felt as if 
he was "going batty," and asked for tranquilization.  A 
psychiatric consultation was obtained and the appellant was 
diagnosed as having had an oculogyric crisis secondary to 
Compazine.  By the morning of the third day, the appellant 
had returned to normal status.  

At his July 1966 military separation medical examination, 
psychiatric evaluation was normal and no other pertinent 
abnormalities were identified.  

The appellant's service personnel records show that his 
military occupational specialty was administrative clerk.  He 
was stationed in Cam Ranh Bay, Vietnam as a mail clerk from 
October 1965 to October 1966.  He received no awards or 
decorations indicative of combat service.

In March 2002, the appellant submitted a claim of service 
connection for PTSD.  In response to the RO's request for 
details regarding his stressors, the appellant described 
numerous in-service stressors, including coming under fire 
while on convoys delivering the mail.  He also reported that 
two men with whom he was acquainted were killed in a plane 
crash in Vietnam.

In support of his claim, the appellant submitted a February 
2002 form entitled "Proof of Total Disability - Attending 
Physician's Statement" completed in connection with the his 
application for disability benefits under his employers' 
retirement plan.  The form, completed by a doctor of 
osteopathy, indicated that the appellant had severe major 
depression and moderate to severe PTSD, as well as "multiple 
[unspecified] medical problems" which permanently prevented 
him from working.

The RO obtained VA clinical records in support of the 
appellant's claim.  These records, dated from September 2001 
to January 2004, show that the appellant sought treatment in 
September 2001 for treatment of depression.  He denied any 
past psychiatric inpatient or outpatient therapy, other than 
treatment for an oculogyric reaction during service.  The 
diagnosis was generalized anxiety disorder and depression, 
not otherwise specified.  He thereafter continued to receive 
treatment for generalized anxiety disorder and depression.  
In January 2004, the appellant claimed that he was having 
nightmares of a "medical incident" during service in which 
he had an oculargyic crisis caused by Compazine.  The 
diagnoses included generalized anxiety disorder and PTSD 
related to medical experiences.  

The appellant underwent VA medical examination in March 2004, 
at which he claimed that his major trauma during service was 
a frightening medical event in which he had an adverse 
reaction to medication.  The appellant described disturbed 
sleep, irritability, difficulty with concentration, and 
hypervigilance.  He reported increasing social isolation and 
indicated that he had not worked for over three years.  On 
examination, the appellant was alert, oriented, and 
cooperative.  His thoughts were not grossly disorganized and 
there was no evidence of hallucinations or delusions.  The 
appellant's cognitive abilities were intact and there was no 
suicidal ideation.  The diagnosis was PTSD.  The examiner 
assigned a GAF of 55, indicating symptoms of PTSD that had 
impacted the appellant's social functioning.  

In a March 2004 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent 
rating, effective March 25, 2002, the date of receipt of his 
claim.  

The appellant appealed the RO's decision, arguing that a 
higher rating was warranted.  He has otherwise submitted no 
specific argument.

In support of his appeal, the appellant submitted another 
"Proof of Total Disability - Attending Physician's 
Statement."  The form, completed by a nurse practitioner, 
indicated that the appellant was indefinitely unable to work 
due to PTSD, generalized anxiety disorder, major depression, 
and cervical degenerative disc disease.  

The appellant also submitted a statements from Mr. G.W., a 
friend, who indicated that the appellant seemed isolated, 
preferring to remain at home alone.

Additional VA clinical records dated to August 2006, show 
that the appellant received continued treatment for several 
disabilities, including PTSD.  The records show that on all 
examinations conducted during this period, he was oriented on 
all spheres, mentally alert, and neatly and appropriately 
dressed and groomed.  He maintained fair eye contact with 
examiner and displayed an adequate fund of knowledge.  His 
thoughts were logical and goal-directed.  His speech was 
articulate, coherent, spontaneous, and unpressured.  His 
judgment, insight, and recent and remote memory were intact, 
and he did not have suicidal or homicidal ideation, 
delusions, hallucinations, paranoia, psychotic symptoms, or 
looseness of associations.  He was often in a state of 
anxiety, his affect was restricted, his energy state was 
sometimes low, and his mood was dysthymic.  His Global 
Assessment of Functioning (GAF) scores for PTSD ranged from 
48 to 62 during this period, with 50 to 55 being the 
predominant score.  (According to the Diagnostic and 
Statistical Manual, 4th Edition (DSM-IV), a score of 50 
indicated serious psychiatric symptoms or serious social and 
occupational impairment.  A score from 51 - 60 indicated 
moderate psychiatric symptoms or moderate difficulty in 
social and occupational functioning due psychiatric 
symptomatology.  A score from 61 - 70 indicated some mild 
psychiatric symptoms or some difficulty in social and 
occupational functioning, but generally functioning pretty 
well.)  In April 2005, September 2005, and January 2006, the 
appellant reported that he was doing volunteer work with a 
friend and still attended church.  His mood was a 6 to 7 on a 
scale of 1 to 10, with 10 being the worst.  

The appellant underwent a general medical examination in 
August 2006.  After examining the appellant and reviewing his 
claims folder, the examiner concluded that the appellant's 
service-connected disabilities did not render him 
unemployable.  

The appellant again underwent VA psychiatric examination in 
September 2006.  He complained of depression, difficulty 
concentrating, aggression, sleep disturbances, nervousness, 
panic, and an inability to relax.  The appellant indicated 
that after his separation from service, he went to college, 
then worked as a preacher for 35 years.  He stopped working 
in 2002 when he got divorced, as he did not feel right being 
a preacher after that time.  The appellant claimed that he 
lived by himself and did not have any friends or social life.  
On examination, he was casually dressed and appropriately 
groomed.  His hygiene was appropriate.  Speech was clear with 
a good ability to express himself.  His affect was nervous 
and his overall mood seemed anxious, depressed, and 
pessimistic.  Orientation was appropriate and thinking was 
spontaneous, logical and productive.  Relationships with 
others seemed fair in quality but low in frequency.  The 
appellant demonstrated detachment from others, restricted 
affect, anger outbursts, and hypervigilance.  The examiner 
indicated that the appellant's PTSD problems were moderate in 
intensity and impaired his social relationships, occupational 
functioning, mood, judgment, and range of activities.  The 
diagnosis was PTSD and the examiner assigned a GAF of 49, due 
to no friendships and no job.

Records from the Social Security Administration (SSA) show 
that the appellant was awarded disability benefits effective 
in December 2001 due to an anxiety related disorder and a 
mood disorder.  Medical records assembled by SSA show that 
the appellant received treatment for multiple physical 
complaints, including hemorrhoids, a perforated disc, 
prostate problems, arthritis, gastroesophageal reflux, 
depression, and PTSD.  Included in these records is a May 
2002 psychological disability evaluation.  The examiner 
diagnosed the appellant as having major depressive disorder.  

At a VA psychiatric examination on January 1, 2007, the 
examiner noted that the appellant claimed to have been shot 
at in Vietnam and that this had been considered a significant 
enough stressor to have triggered PTSD.  The examiner noted 
that the appellant was first diagnosed as having PTSD in 
February 2002 by a private clinician.  This diagnosis came 
two months after the appellant stopped working and was 
shortly before his divorce.  The examiner also noted that the 
appellant had also been diagnosed as having anxiety and 
depression.  He indicated that it was difficult to sort out 
symptoms referable to depression and anxiety from those 
referable to PTSD.  Additionally, the appellant's case was 
made more complex in light of numerous indications that his 
openness with examiners had been "uneven."  Nonetheless, a 
review of the claims folder indicated that the appellant had 
continued to have symptoms of PTSD since 2002.  Those 
symptoms currently included avoidance of social situations, 
detachment from others, nightmares, and panic in crowded 
situations.  The appellant also had problems with depression, 
poor concentration, irritability, and an unstable appetite.  
His PTSD led to a GAF score of 49, due to a decrease in his 
thinking and reasoning skills affecting his ability to 
perform his work adequately.  The examiner noted that both 
PTSD and depression affected the appellant's social and 
cognitive skills to the point that he could not longer work 
as a minister.  They continued to interfere with performing 
other jobs due to difficulty leaving the home and difficulty 
focusing mental capacities enough to complete tasks 
appropriately.  

In a January 2007 rating decision, the RO increased the 
rating for the appellant's PTSD to 50 percent, effective 
February 26, 2006.  

In an August 2007 "Proof of Total Disability - Attending 
Physician's Statement," a psychiatrist indicated that the 
appellant received regular treatment for PTSD and major 
depression.  He indicated that the appellant was unable to 
work and that his physical or mental impairment was expected 
to be of long duration.  


Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Evaluations are based upon lack of usefulness of the part or 
system affected, especially in self-support.  38 C.F.R. § 
4.10.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The applicable criteria for rating PTSD are contained in 38 
C.F.R. § 4.130.  Diagnostic Code 9411.  The appellant seeks a 
higher initial evaluation than the 30 percent rating 
currently assigned for the period commencing on March 25, 
2002.  The schedule provides for the assignment of a 30 
percent evaluation for PTSD manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
or mild memory loss, such as forgetting names, directions, 
recent events.

Assignment of a 50 percent evaluation for PTSD is warranted 
when there is objective evidence demonstrating occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
for example, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id. 

Assignment of a 70 percent evaluation for PTSD is warranted 
when there is objective evidence demonstrating occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; inability to establish and maintain effective 
relationships.  Id. 

A 100 percent rating is warranted for PTSD when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; disorientation to time and place, memory loss for 
names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Rather, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  Id.

The standard of proof to be applied in decisions on claims 
for appellants' benefits is set forth in 38 U.S.C.A. § 
5107(b).  Under that provision, VA shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for an initial 50 
percent rating have been met from March 25, 2002, and that 
the criteria for a 70 percent rating have been met from 
January 1, 2007.

As summarized in detail above, the evidence pertinent to the 
period prior to January 1, 2007, shows that during this 
period, the appellant was consistently oriented in all 
spheres with intact memory, insight, and judgment.  He was 
able to attend to his own personal hygiene, and was not 
homicidal, suicidal, or otherwise a threat to himself or 
others.  He did not suffer from any psychotic illness or 
thought disorder.  His primary psychiatric symptoms were 
social withdrawal and isolation with anxiety, depression, a 
restricted affect, and a reduced energy state.  

His GAF scores were primarily in the 50-55 range, indicating 
moderate psychiatric symptoms or moderate difficulty in 
social and occupational functioning due psychiatric 
symptomatology.  The evidence does not show that he was ever 
psychiatrically hospitalized during the time period at issue.  
The Board concludes that the objective findings obtained 
during psychiatric examination and counseling for the period 
from March 25, 2002, to January 1, 2007, are consistent with 
the criteria for a 50 percent evaluation, which contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The records indicate that the appellant's GAF scores during 
this period ranged from 50 to 62, with the predominant score 
being 50-55, indicating moderate psychiatric symptoms or 
moderate difficulty in social and occupational functioning 
due psychiatric symptomatology, with no worse than serious 
difficulty in social and occupational functioning at times.  
Otherwise, the objective evidence does not demonstrate that 
the appellant's psychiatric disability is manifested by 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

Again, the objective evidence during this period showed that 
the appellant consistently denied suicidal ideation and lived 
independently and was able to engage in the activities of 
daily living.  His speech was consistently normal, with no 
findings such as obscurity.  His behavior was appropriate and 
he was consistently found to be oriented in all spheres and 
appropriately groomed, with no neglect in appearance of 
hygiene.  With respect to his social and occupational 
functioning, although the appellant was not employed, he 
reported that he was doing volunteer work with a friend and 
still attended church.  

In that regard, the Board has carefully considered the two 
"Proof of Total Disability - Attending Physician's 
Statements" discussed above, as well as the determination of 
SSA.  Again, however, the clinicians completing these forms, 
and the disability examiner from SSA, attributed the 
appellant's occupational impairment to multiple disabilities, 
not solely PTSD.  Additionally, neither clinician completing 
the disability forms provided a rationale for his or her 
conclusion.  Both of these factors significantly decrease the 
probative value of this evidence for the purpose of 
determining the severity of the appellant's service-connected 
PTSD and its impact on his employment.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) (whether the physician 
provides the basis for his/her opinion goes to the weight or 
credibility of the evidence); see also Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.).

In view of the aforementioned objective findings, the Board 
concludes that the appellant's level of social and 
occupational impairment due to PTSD does not warrant the 
assignment of an initial rating in excess of 50 percent for 
the period from March 25, 2002, to December 31, 2006.  The 
preponderance of the evidence is against the appellant's 
claim to this extent so the doctrine of reasonable doubt is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Effective January 1, 2007, however, the Board finds that the 
appellant's service-connected PTSD is shown to more nearly 
approximate the criteria for a 70 percent rating.  

As discussed, at the January 1, 2007, VA psychiatric 
examination, the appellant's PTSD symptoms were noted to 
include avoidance of social situations, detachment from 
others, and panic in crowded situations.  There was no 
indication that he had continued his volunteer work or his 
church attendance.  In fact, the appellant reported that his 
symptoms were more severe outside the home, making it harder 
for him to leave his home.  The appellant also had problems 
with depression, poor concentration, irritability, and an 
unstable appetite.  The examiner concluded that the 
appellant's PTSD led to a GAF score of 49, due to a decrease 
in his thinking and reasoning skills affecting his ability to 
perform his work adequately.  The examiner noted that both 
PTSD and depression affected the appellant's social and 
cognitive skills to the point that he could not longer work 
as a minister.  They continued to interfere with performing 
other jobs due to difficulty leaving the home and difficulty 
focusing mental capacities enough to complete tasks 
appropriately.  

The Board finds that these increased symptoms fall within the 
criteria for a 70 percent rating.  For example, the criteria 
for a 70 percent rating include symptoms of panic or 
depression affecting the ability to function effectively, 
difficulty adapting to stressful circumstances such as work, 
and an inability to establish and maintain effective 
relationships.  

However, the record does not show that the appellant's PTSD 
is manifested by gross impairment in thought, persistent 
delusions or hallucinations, or grossly inappropriate 
behavior.  The appellant's PTSD has not been shown to cause 
the appellant to be in a persistent danger of hurting himself 
or others.  He is not shown to be unable to perform 
activities of daily living, nor is he shown to be disoriented 
as to time, place or person.  The appellant is not shown to 
be neglecting his personal hygiene.

Finally, the Board notes that the record on appeal contains 
no objective indication that the appellant's PTSD, in and of 
itself, is manifested by total social and occupational 
impairment.  Again, the January 2007 VA examiner indicated 
that the appellant was no longer able to work as a minister.  
With respect to performing other jobs, however, he indicated 
that the appellant's psychiatric symptoms merely interfered, 
rather than prevented employment.  The Board has considered 
that the appellant is currently receiving disability benefits 
from SSA, as well as the conclusions in the August 2007 
Attending Physician's Statement that the appellant is not 
capable of employment.  These conclusions, however, included 
consideration of additional nonservice-connected 
disabilities, including major depression.  

After considering all of the evidence, the Board therefore 
concludes that the appellant's service-connected PTSD 
warrants a 50 percent rating for the period from March 25, 
2002, and a 70 percent rating from January 1, 2007.  For the 
reasons and bases discussed above, the Board finds that the 
overall record does not establish that the appellant's PTSD 
is manifested by symptomatology which more nearly 
approximates the criteria for higher ratings.  To that 
extent, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C. § 5107(b) (West 2002); Gilbert, 1 
Vet. App. at 55 (1990).

In reaching this decision, the Board has considered whether 
the case should be referred for extra-schedular 
consideration.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of 
extraschedular rating is a component of the veteran's claim 
for an increased rating).  

An extra-schedular disability rating may be assigned if the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2008).  

In this case, however, the record contains no evidence of 
psychiatric hospitalization, nor is there evidence that the 
appellant's PTSD, in an of itself, is exceptional or unusual, 
or markedly interferes with his employment, beyond that 
contemplated by the schedular criteria.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  There is no indication of an exceptional 
disability picture such that the schedular evaluations are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The appellant has not specifically argued otherwise.  

Thus, absent any objective evidence that the appellant's PTSD 
is productive of marked interference with employment, 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional, referral for consideration of an extra-schedular 
rating is not warranted.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to an initial 50 percent rating for PTSD, for the 
period from March 25, 2002, to December 31, 2006, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to a 70 percent rating for PTSD from January 1, 
2007, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



REMAND

Entitlement to service connection for sinusitis

The appellant seeks service connection for sinusitis.  He 
claims that he developed sinusitis during active duty, which 
he self-treated with over-the-counter medications.  He claims 
that he has continued to have sinus problems since service.  

Under the VCAA, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
This includes obtaining a medical opinion if one is necessary 
to make a decision on the claim.  

An examination or opinion is "necessary" if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).  

In this case, the record on appeal includes the appellant's 
service treatment records, which are entirely negative for 
notations of sinusitis.  At his July 1966 military separation 
medical examination, however, the appellant reported a 
history of mild, seasonal sinusitis which he self-treated 
with antihistamines.  The examiner indicated that there were 
no complications or sequelae from this condition.  On 
clinical evaluation, the appellant's nose and sinuses were 
normal.  

The post-service medical evidence includes clinical records 
first documenting treatment for sinusitis in May 1995, many 
years after service separation.  Subsequent clinical records 
show additional treatment for sinusitis and allergic 
rhinitis.  

Although the appellant complained of symptoms of sinusitis at 
his military separation medical examination, claims to have 
experienced such symptoms on a continuous basis thereafter, 
and has submitted clinical records showing a current 
diagnosis of sinusitis, he has not yet been afforded a VA 
medical examination.  McLendon, 20 Vet. App. at 83 (observing 
that the third prong, which requires that the evidence of 
record indicates that the claimed disability or symptoms may 
be associated with the established event, is a "low 
threshold," one which may be satisfied by credible evidence 
of continuity of symptomatology such as pain or other 
symptoms capable of lay observation).

As the record on appeal currently does not contain competent 
evidence of a link between the appellant's current sinusitis 
and his active service or any claimed continuous 
symptomatology thereafter, there is insufficient evidence 
upon which to grant the claim.  Thus, a medical examination 
is necessary.  


Entitlement to a compensable rating for chronic bilateral 
conjunctivitis for the period from May 29, 1968, to February 
17, 1997

The appellant also seeks a compensable rating for his 
bilateral conjunctivitis for the period from May 1968 to 
February 1997.  

Conjunctivitis is rated under 38 C.F.R. § 4.84a, Diagnostic 
Code 6018.  A maximum 10 percent rating is warranted under 
code 6018 for chronic conjunctivitis that is active, with 
objective symptoms.  A zero percent rating is assigned if the 
conditions is healed, with no residuals.  The Board observes 
that this diagnostic code has been in effect in its same form 
during the entire period in question, from May 29, 1968, to 
February 17, 1997.  

After considering the evidence of record, the Board finds 
that a remand of this matter is required.  

In Chotta v. Peake, 22 Vet. App. 80 (2008), the Court 
addressed the scope of the duty to assist in the context of 
assigning a disability rating where a previous decision is 
revised based on a finding of clear and unmistakable error 
(CUE).  While the earlier effective date here did not result 
from a finding of CUE, the RO's selection of the effective 
date of May 29, 1968, has resulted in a similar factual 
situation as in Chotta, that of the task of assigning an 
initial disability rating over a multi-decade time period, 
when medical records may be hard to obtain.  

In such cases, the Court held that VA must first solicit 
appropriate medical and lay evidence from the appellant.  See 
38 U.S.C. § 5103A(a)(1); 38 C.F.R. § 3.159(c)(4).  
Particularly, records of relevant medical treatment must be 
gathered if the claimant furnishes information sufficient to 
locate these records.  38 U.S.C. § 5103A(c).  In addition to 
seeking medical evidence, the agency must advise the 
appellant to submit lay evidence of observable symptoms 
experienced during the relevant periods.  38 C.F.R. § 
3.159(b)(1).  Second, after all the evidence is gathered, VA 
must assess whether the claim can be rated based on the 
available evidence.  

Third, and finally, if a disability rating cannot be awarded 
based on the available evidence, but there is evidence that 
indicates that a higher rating or ratings may be warranted, 
the agency must determine if a medical opinion is necessary 
to make a decision on the claim.  See 38 U.S.C. § 5103A(d).  
To determine if a medical opinion or examination is 
necessary, VA must consider whether there is competent 
medical or lay testimony that indicates that a higher 
disability rating may be appropriate, even though it was 
insufficient to grant such a rating in the second step.  If 
the record raises a question as to whether the appellant's 
symptoms were caused by the service-connected condition or 
something else, then an etiology opinion may be required.  
This may include obtaining a retrospective medical opinion.  

In this case, the appellant claims that his conjunctivitis 
has been manifested by episodes of active symptomatology 
since service.  The record on appeal, however, unfortunately 
includes very limited medical evidence for the period from 
May 29, 1968, to February 17, 1997.  

In pertinent part, the record shows that the appellant was 
seen on several occasions during service between March and 
April 1966 for conjunctivitis.  At his July 1966 military 
separation medical examination, the appellant's eyes were 
normal, but for corrected defective visual acuity.  It was 
also noted that the appellant had been treated for one 
episode of conjunctivitis in April 1966, but that the 
condition had resolved with no complications or sequelae.  

In May 1968, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
conjunctivitis.  In support of his claim, the appellant 
submitted a May 1968 letter from a private physician who 
indicated that he had treated the appellant in December 1967 
for conjunctivitis.  

In July 1968, the appellant underwent VA medical examination 
at which he complained that he felt as if his eyes were 
"popping out."  He indicated that he had had "eye trouble" 
since service.  No abnormalities were identified.  

At a fee basis eye examination in July 1968, the examiner 
identified a refractive error as well as a small corneal scar 
in the left eye.  No other abnormalities were identified.  

A February 1979 prescription appears to show that the 
appellant was prescribed "Vira A" for his right eye.  

There is no pertinent medical evidence in the record on 
appeal dated between 1980 and 1995.  VA's attempts to obtain 
records of alleged treatment during this period were 
unsuccessful.  

In February 1993, the appellant underwent radial keratotomy, 
apparently for herpes simplex, O.D.  A December 1996 private 
clinical record shows diagnoses of history of ocular herpes 
lesion/infection and history of recurrent conjunctivitis, 
right eye.  

In lay statements, acquaintances of the appellant indicated 
that he had had pink eye in January 1997 and that the 
appellant had dated this problem to the time of his Vietnam 
service.

A June 1997 VA visual examination report contains diagnoses 
of history of recurrent blepharitis/conjunctivitis, right 
eye, associated with HSV (herpes simplex virus), 
asymptomatic, and history and evidence of herpetic viral 
keratitis, right eye, with scarring, asymptomatic.  

Given the appellant's testimony, and given the evidence of 
record, the Board finds that a "retrospective" medical 
opinion is necessary in this case in order to determine the 
severity of the appellant's service-connected bilateral 
conjunctivitis for the period from May 29, 1968, to February 
17, 1997, to include whether his alleged symptoms over the 
years were medically related to his service-connected 
bilateral conjunctivitis.  

Total rating based on individual unemployability due to 
service-connected disabilities

As set forth above, in a June 2006 rating decision, the RO 
denied a total rating based on individual unemployability due 
to service-connected disabilities.  In February 2007, the 
appellant submitted a notice of disagreement with the RO's 
decision.  The RO has not yet issued a Statement of the Case 
addressing this issue.  Thus, a remand for this action is now 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should issue a Statement of 
the Case to the appellant and his 
representative addressing the issue of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disabilities.  The 
Statement of the Case should include all 
relevant law and regulations pertaining 
to the claim.  The appellant must be 
advised of the time limit in which he may 
file a substantive appeal, if he so 
desires.  38 C.F.R. § 20.302(b) (2008).  
This issue should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

2.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
any current sinusitis.  The claims folder 
must be provided to the examiner for 
review in connection with the 
examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
the whether it is at least as likely as 
not that any current sinusitis identified 
on examination is causally related to the 
appellant's active service or any 
incident therein.  The examiner is 
advised that the term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

3.  The appellant should also be afforded 
a VA medical examination for the purposes 
of determining the severity of his 
service-connected bilateral 
conjunctivitis for the period from May 
29, 1968, to February 17, 1997.  The 
claims folder must be provided to the 
examiner for review in connection with 
the examination.  

After examining the appellant, soliciting 
his medical history with respect to his 
eye symptoms, and reviewing the claims 
folder, the examiner should comment on 
whether the appellant's service-connected 
conjunctivitis was active, with objective 
symptoms, during the period in question 
(from May 29, 1968, to February 17, 1997) 
and, if so, the frequency of those active 
periods.

If the appellant's conjunctivitis was not 
active during that period, the examiner 
should identify any residuals of the in-
service conjunctivitis and comment on 
their severity.  

In providing the requested medical 
opinions, the examiner may wish to 
consult the summary of evidence set forth 
by the Board in the Remand above or in 
its December 2000 decision awarding 
service connection for conjunctivitis, as 
well as the other evidence of record.  

If the level of disability for the period 
in question cannot be determined without 
resorting to speculation, then the 
examiner should so state.  

4.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the appellant's 
claims.  If the benefits sought remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


